      USDC IN/ND case 1:20-cv-00200 document 1 filed 05/21/20 page 1 of 5


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION


GEORGE CUFFER,                                    )
                                                  )   CASE NO.:
       Plaintiff,                                 )
                                                  )
            V.                                    )
                                                  )
AMERICAN AIRLINES, INC.,                          )
                                                  )
       Defendant.                                 )

                                           COMPLAINT

       Comes now the plaintiff, George Cuffer, by counsel, and for his Complaint against the

defendant, American Airlines, Inc., (“AAI”), and states the following:

                                        I. INTRODUCTION

       1.        Plaintiff, George Cuffer (“Cuffer”), is an African American male of large stature.

       2.        Cuffer is bringing a claim of race discrimination/disparate treatment against AAI

pursuant to 42 U.S.C. § 1981 (hereinafter “§ 1981”).

       3.        Cuffer seeks compensatory damages and other relief against AAI to redress

violations of Cuffer’s civil and statutory rights pursuant to § 1981 and arising out of AAI’s

failure to provide Cuffer the enjoyment of all of benefits, privileges, terms and conditions that

similarly-situated Caucasian individuals are afforded when contracting with AAI.

                                  II. JURISDICTION AND VENUE

       4.        This court has original jurisdiction over Cuffer’s claim against AAI pursuant to

Title 28 § 1331, federal question jurisdiction.

       5.        This Court is the proper venue for this action pursuant to Title 28 § 1391(b) in

that AAI is a Corporation that conducts business in Allen County, Indiana. Specifically, at the

                                             Page 1 of 5
      USDC IN/ND case 1:20-cv-00200 document 1 filed 05/21/20 page 2 of 5


Fort Wayne International Airport located at 3801 West Ferguson Road, Fort Wayne, Indiana

46809. All acts, events and omissions giving rise to Cuffer’s claims originated at the Fort Wayne

International Airport, in the Northern District of Indiana.

       6.      Cuffer, a citizen of the State of Indiana, and resides in Allen County, Indiana.

                                             III. FACTS

       7.      Cuffer purchased a first-class ticket from AAI for Flight 3170 from Fort Wayne,

Indiana to Dallas, Texas. The flight was scheduled to take place on November 8, 2019.

       8.      Cuffer is an African American male, stands nearly 6’7 tall, and weighs

approximately 350 pounds. Having flown previously, Cuffer knew that due to his size he

required a first-class seat to accommodate not only his width, but also the length of his legs. In

addition, Cuffer has had two knee replacements, bulging discs in his back and other serious

health issues that make the additional space a medical necessity.

       9.      As Cuffer boarded the plane he made contact with the flight attendant and asked

for a seat belt extension, which he was provided. He took the extension and made his way to his

first-class seat. The flight attendant noticed Cuffer in first-class and changed her demeanor. She

told Cuffer that if he could not close the seat belt and lower the armrest he could not remain on

the flight. Cuffer indicated that he understood. He proceeded to buckle his seat belt and lower the

arm rests. The flight attendant repeated herself in a rude and persistent manner. Cuffer looked

back at her without speaking and showed her that he had complied with her requests. The flight

attendant walked away and Cuffer assumed there was no issue. Moments later a security guard

approached Cuffer and informed him that he needed to move to the back of the plane in business

class. Cuffer indicated that he had paid for first-class and needed to remain there due to his size

and serious health issues. The security guard told Cuffer that the flight attendant refused to get




                                                 2
      USDC IN/ND case 1:20-cv-00200 document 1 filed 05/21/20 page 3 of 5


back on the plane unless Cuffer moved to the back of the plane. Cuffer asked if he could speak to

the flight attendant. The security guard told Cuffer that she did not want to speak with him.

Cuffer was told that if he did not move to the back of the plane, the plane would not depart and

Cuffer would eventually be removed by force. Cuffer was shocked and confused. He asked what

was happening, and why. Cuffer unhappy, but calmly moved to the back of the plane and

remained there for the duration of the flight where he suffered from pain, swelling, and

discomfort to his knees and lower back.

       10.     All other patrons in first-class were Caucasian. No other patrons in first-class

were asked to change their seating arrangements.

       11.     Cuffer finished the flight, albeit in pain, and boarded his connecting flight in

Dallas, Texas. Cuffer had purchased a first-class ticket through AAI for this flight as well.

Again, Cuffer boarded and requested the necessary seat belt accommodations. However, this

time Cuffer was not accused of being too large for the seat, being scary or asked to move. Cuffer

completed the flight without incident.

       12.     On his return flights, Cuffer returned to Fort Wayne, Indiana boarding two AAI

planes, first-class with a connecting flight. On each flight Cuffer made the same requests as

above and on each flight Cuffer was not asked to move to the back of the plane or accused of

being scary.

       13.     In 2020 Cuffer again flew on the same plane model with AAI, first-class, and did

not have an issue.

       14.     Cuffer asserts that the stark contrast in his treatment compared to his Caucasian

counterparts is based on his race, African American, and that there was no safety concern on

Flight 3170 on November 8, 2019. Cuffer alleges that he was faced with racism at the hands of




                                               3
       USDC IN/ND case 1:20-cv-00200 document 1 filed 05/21/20 page 4 of 5


the staff on Flight 3170 and that that racism was perpetuated by security. Cuffer’s similarly-

situated Caucasian counterparts were treated more favorably throughout the flight in that they

were permitted to remain in first-class, were not accused of being scary or threatening, and/or

were not threatened to be removed by the plane with force for simply sitting in their first-class

seat. Furthermore, Cuffer maintained the same demeanor and physical stature on his next three

flights with AAI had no incident or complaints from staff.

        15.     Due to Defendant’s discriminatory conduct and disparate treatment Plaintiff

suffered mental and emotional distress, physical distress, humiliation, depression, fear, stress and

embarrassment.

                                         IV. LEGAL CLAIM

                                     Count I: § 1981 Claim

        16.     Plaintiff reasserts the allegations of paragraphs 1 through 15 of the Complaint as

if fully set forth herein.

        17.     Plaintiff is an African American male.

        18.     Plaintiff was treated less-favorably than his similarly-situated Caucasian counter-

parts based on his race.

        19.     Pursuant to 42 U.S.C. § 1981, Plaintiff is entitled to enjoyment of all of the

benefits, privileges, terms and conditions that similarly-situated Caucasian individuals are

afforded when contracting with Defendant.

        20.     Plaintiff suffered damages due to Defendant’s unlawful conduct, including mental

and emotional distress, physical distress, humiliation, depression, fear, stress and embarrassment.




                                                 4
       USDC IN/ND case 1:20-cv-00200 document 1 filed 05/21/20 page 5 of 5


       21.     Plaintiff requests compensatory damages for mental and emotional distress,

depression, humiliation, embarrassment, anxiety, stress, physical pain and suffering caused by

Defendant’s unlawful acts.

       22.     Plaintiff seeks reimbursement on his costs, expenses and attorney fees for

bringing this action.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff seeks judgment against Defendant, an award of damages and

costs, and all other just and proper relief as enumerated above.

                                 REQUEST FOR JURY TRIAL

       Plaintiff hereby requests that this matter be tried to a jury.



                                               Respectfully Submitted:



                                               /s/Rachel J. Guin
                                               Rachel J. Guin, #31722-02
                                               FLETCHER VANGILDER, LLP
                                               436 E. Wayne Street
                                               Fort Wayne, Indiana 46802
                                               Telephone: (260) 425-9777
                                               Facsimile: (260) 424-9177
                                               guin@fvglaw.com




                                                  5
